DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-15 and 31-34 are pending (claim set as filed on 09/21/2022).

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 12, in the reply filed on 09/21/2022 is acknowledged. Claims 9-11, 13-15, and 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Therefore, only claims 1-8 and 12 are presented for examination.

Priority
	This application is a 371 of PCT/JP2018/044894 filed on 12/06/2018 which has foreign applications to: JP 2018-195647 filed on 10/17/2018 and JP 2017-236374 filed on 12/08/2017.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 11/02/2020, 08/25/2021, and 11/18/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
	The drawings filed on 06/02/2020 have been accepted.

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2, 6-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Martin (US 2020/0283733 A1 - cited in the IDS filed on 11/18/2021) in view of Clevers (US 2014/0243227 - cited in the IDS filed on 11/18/2021).
Garcia-Martin’s general disclosure relates to methods for producing spheroid cultures enriched with cancer stem cells, to kits and related products containing the cultures, and to uses of the cultures, including in drug screening (see abstract & ¶ [0001]).
Garcia-Martin teaches a “method for producing a population of ready-to-use spheroid forming cancer cells, comprising: (i) growing cancer cells in suspension culture in a first culture medium on one or more first low adhesion tissue culture plates thereby forming cancer cell spheroids enriched in cancer stem cells; (ii) disaggregating said cancer cell spheroids to form a suspension of single cells enriched in cancer stem cells; (iii) plating said suspension of single cells in a second culture medium on one or more second low adhesion tissue culture plates; and (iv) freezing said suspension of single cells in said one or more second tissue culture plates, thereby producing a population of ready-to-use spheroid forming cancer cells” (see ¶ [0008]-[0012]).
Regarding the culture medium, Garcia-Martin teaches the first culture medium comprises a mixture of Dulbecco’s modified Eagle’s medium (DMEM) and Ham’s F-12 medium, supplemented with B27 supplement, epidermal growth factor (EGF) and basic fibroblast growth factor (bFGF)” (see ¶ [0014]-[0021], [0090]). 
Regarding claim 2, Garcia-Martin teaches the cancer cell line may be selected from human colon carcinoma (see ¶ [0013]). In particular, the cancer cells are PDX-derived cells. The population of ready-to-use spheroid forming cancer cells of the present invention, and method for producing such cells, has been tested and validated in PDX cancer cells from a variety of sources. In particular tumor models have been tested using colorectal, breast and pancreatic tumor sources. In certain cases, the PDX-derived cells, in accordance with any aspect of the present invention, may be colorectal, breast or pancreatic cancer cells (e.g. derived from a primary tumor of the type colorectal, breast or pancreatic (see ¶ [0042], [0104]).
Regarding claim 12, Garcia-Martin teaches said cancer cells comprise cells of a cancer cell line (e.g. an immortalized cell line) or primary cell culture derived from a tumor (e.g. a human or other animal tumor or a patient-derived xenograft) (see ¶ [0013]).
However, Garcia-Martin does not teach: a ROCK inhibitor, a TGF-β inhibitor, or an agent selected from an adenosine receptor agonist, a PPAR agonist, a calcium-activated potassium-channel (KCa) activator, an NMDA-type glutamate receptor agonist, a histamine H3 receptor agonist, and a retinoic acid receptor (RXR) β2 agonist; or serum (claim 1’s limitations and 6-8).
Clevers’ general disclosure relates to culture media and methods for expanding and differentiating populations of stem cells and for obtaining organoids (see abstract & ¶ [0002]). Clevers discloses “investigated signaling pathways that are known to be subverted in certain cancers e.g. colorectal cancer. They hypothesized that these pathways, which affect cell fate in cancer, may also play a role in determining cell fate in culture conditions” (see ¶ [0010]). 
Regarding claim 6 pertaining to the ROCK inhibitor, Clevers teaches “small molecule inhibitors related to relevant signaling pathways, such as ERK, p38, JNK, PTEN, ROCK, and Hedgehog, were tested” (see ¶ [0011], [0082]) and further teaches “ROCK inhibitors such as Y27632 can be included in any of the media described, in particular in the first few days of culture before performing cell sorting experiments, because it is known to avoid anoikis (a form of programmed cell death which is induced by anchorage-dependent cells detaching from the surrounding extracellular matrix)” (see ¶ [0099]-[0100]) and the optional additional components may be added for optimization of the culture medium for culturing cells originating from particular tissues (see ¶ [0083]). 
Regarding claim 7 pertaining to the TGF-β inhibitor, Clevers teaches “two small molecule inhibitors, A83-01 (Alk4/5/7 inhibitor; nM) and SB202190 (p38 inhibitor; 10 uM) significantly improved the plating efficiency. Other TGF-beta receptor 1 (ALK 5) inhibitors that were also tested and showed the same results as A83-01 were LY364947, SB431542, SB50512” (see ¶ [0718]).
Regarding claim 8 pertaining to serum, Clevers teaches the “culture medium of the invention may contain serum. Serum obtained from any appropriate source may be used, including fetal bovine serum (FBS), goat serum or human serum. Preferably, human serum is used” (see ¶ [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or add the ingredients of: a ROCK inhibitor, TGF-β inhibitor, and/or serum such as taught by Clevers in the culture medium of Garcia-Martin. The ordinary artisan would have been motivated to do so because Clevers teaches their individual functions and suggests their addition for optimization of the culture medium for culturing cells organoids. The MPEP at 2141 provides for exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results. The ordinary artisan would have had a reasonable expectation of success because both references are directed to cell culture of organoids and culture media components therewith. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Martin in view of Clevers as applied to claims 1-2, 6-8, and 12 above, and in further view of Hu (US 2019/0161734 A1 with a PCT filing date of 06/10/2016).
The combined disclosures of Garcia-Martin and Clevers is discussed above as it pertains to a method of preparing a cancer spheroid.
However, the references do not teach: wherein the adenosine receptor agonist is NECA (claims 3-5).
Hu teaches a “growth factor is thyroid hormone. In some embodiments, the thyroid hormone is selected from the group consisting of 3,3'-5-triiodo-l-thyronine (T3), (5)-thyroxine (T4), and hormones that stimulate cAMP, such as parathyroid hormone (PTH), the adenosine A2 receptor agonist 5'-(N-ethylcarboxamido)-adenosine (NECA), prostaglandin E2, or forskolin” (see ¶ [0202]). Hu discloses thyroid hormone (such as T3) as an agent that can stimulate the cell to release cAMP and increase the cell’s metabolic rate (see ¶ [0204]). 
It would have been obvious to one of ordinary skill in the art to employ or add an adenosine receptor agonist of NECA such as taught by Hu in the method of Garcia-Martin and Clevers. The ordinary artisan would have been motivated to do so is because Hu suggests that as an agent that can stimulate the cell to release cAMP and increase the cell’s metabolic rate. The ordinary artisan would have had a reasonable expectation of success because the references are directed to cell culture methods and ingredients thereof.

Conclusion
No claims were allowed.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653